Case: 1:18-cv-00738-DRC-KLL Doc #: 18 Filed: 06/17/20 Page: 1 of 2 PAGEID #: 727




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 ERIK NORDHAUSEN,

              Plaintiff,
                                              Case No. 1:18-cv-738
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Litkovitz
 COMMISSIONER OF
 SOCIAL SECURITY,

              Defendant.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s May 4, 2020,

Report and Recommendation (“R. & R.”) (Doc. 17). The Magistrate Judge

recommends that:

      1.     The Court accept the Parties’ Joint Motion for an Award of Attorney’s
             Fees under the Equal Access to Justice Act (Doc. 16) and order the
             Commissioner to pay Plaintiff’s attorney fees of $2,750.00 and costs of
             $400.00;

      2.     Counsel for the parties shall verify whether or not Plaintiff owes a
             preexisting debt to the United States subject to offset, consistent with
             Astrue v. Ratliff, 560 U.S. 586 (2010). If no such pre-existing debt exists,
             the Commissioner shall pay the EAJA award directly to Plaintiff’s
             counsel pursuant to the EAJA assignment signed by Plaintiff and
             counsel; and

      3.     The case remains terminated on the docket of this Court.

      The R. & R. advised both parties that a failure to object within the 14 days

specified by the R. & R. may result in forfeiture of rights on appeal, which includes

the right to District Court review. (See Doc. 17, #726). See also Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C),
Case: 1:18-cv-00738-DRC-KLL Doc #: 18 Filed: 06/17/20 Page: 2 of 2 PAGEID #: 728




intended to require a district judge to review a magistrate’s report to which no

objections are filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting

“fail[ure] to file an objection to the magistrate judge’s R&R … is forfeiture, not

waiver”) (emphasis in original); 28 U.S.C. § 636(b)(1)(C). The time for filing objections

has passed and none have been filed.

      Therefore, the Court ADOPTS the Report and Recommendation (Doc. 17),

GRANTS the Joint Motion for an Award of Attorney Fees Under the Equal Access to

Justice Act (Doc. 16), and ORDERS the Commissioner to pay Plaintiff his attorney

fees of $2,750.00 and costs of $400.00 as stated in the Joint Motion (Doc. 16), unless

Plaintiff’s award is subject to an offset as discussed above.

      SO ORDERED.

June 17, 2020
DATE                                           DOUGLAS R. COLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
